       Case 4:20-cv-02078-MWB Document 186 Filed 11/20/20 Page 1 of 1




          Mary M. McKenzie



                              The Public Interest Law Center

                               2 Penn Center 1500 JFK Boulevard, Suite 802

                                Philadelphia, PA 19102

                                267.546.1319




PA (12/1/1986 ); E.D.Pa. (12/10/1986); Third Circuit (10/16/1987)




                                     PA# 47434




   X

                              s/ Matthew W. Brann                   11/20/2020
                              United States District Judge
